Citation Nr: 9933316	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-17 467	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Togus, Maine


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension, in the amount of $10,989.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	K. D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.  The Board notes that the veteran was previously 
represented in his appeal by the Veterans of Foreign Wars of 
the United States.  However, the veteran subsequently revoked 
his power of attorney to that organization and obtained a 
private attorney as his present representative.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of February 1993, 
by the Committee on Waivers and Compromises (Committee) at 
the Togus, Maine Regional Office (RO), which denied the 
veteran's request for waiver of the recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $10,989.  The notice of disagreement 
with this determination was received in March 1993.  The 
veteran appeared and offered testimony before a member of the 
Committee at Regional Office in June 1993.  A transcript of 
the hearing is of record.  A statement of the case was issued 
in July 1993.  The substantive appeal was received in July 
1993.  The appeal was received at the Board in August 1996.  

In January 1998, the Board denied the veteran's claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  

In an April 1999 order, the Court granted a motion, filed 
jointly by counsel for the Secretary and counsel for the 
appellant, for a remand of the appealed issue.  It was 
ordered that the Board's January 1998 decision was vacated, 
and the case was remanded to the Board for further 
proceedings consistent with the Court's order.  


REMAND

As noted above, in an April 1999 order, the Court vacated the 
Board's January 1998 denial of the veteran's claim and 
granted a motion, filed jointly by counsel for the Secretary 
and counsel for the veteran, for a remand of the issue listed 
on the front page of this remand decision.  The actions 
requested included further review and analysis as to: (1) 
whether there was fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue, and, depending on the outcome, whether 
waiver is precluded pursuant to 38 U.S.C.A. § 5302(a); (2) 
consideration of the statement of the veteran's wife that she 
would cease employment as of May 15, 1995 with regard to the 
veteran's family income level; (3) whether the veteran's 
family assets are readily available for use; (4) whether or 
not the income and assets of the veteran's wife should be 
considered at all with regard to the veteran's family income 
as the debt at issue was created prior to his marriage; (5) 
the impact of various debts in the total amount of $7,334.42 
with regard to hardship on the veteran; (6) and, finally, 
consideration of further medical bills which have yet to be 
submitted.  

Prior to consideration by the Board of the aforementioned 
requested actions, the Board finds that an historical review 
of the veteran's claim would be useful.  

The veteran filed an application for disability pension 
benefits in February 1977.  On that application, the veteran 
reported that he was married and that their only source of 
income was from a state aid program, i.e., welfare payments.  
In an April 1977 rating decision, the RO found the veteran to 
be permanently and totally disabled for pension purposes, 
effective February 28, 1977.  In a May 1977 letter, the 
veteran was informed that he had been awarded disability 
pension benefits and that his rate of pension was based on 
countable annual income of zero dollars.  Attached to this 
letter was a VA Form 21-6896 which informed the veteran of 
the relationship between pension benefits and family income; 
he was specifically advised to notify the VA if there was any 
change in his family income and that if he did not notify the 
VA of these changes immediately, an overpayment would result 
which would be subject to recovery.  

In July 1979, the veteran completed a VA Form 21-6897, 
Statement of Income and Net Worth, wherein he reported 
receiving $2,304 in Supplemental Security Income (SSI) and 
$1,392 of Aid to Families of Dependent Children (AFDC) in 
1978; $2,594 in SSI and $2,124 of AFDC in 1979; he indicated 
that he expected to receive the same amount in 1980.  By 
letter later in July 1979, the veteran was informed that his 
election of improved pension benefits was effective January 
1, 1979, and was based on zero income.  The veteran was 
further advised that it was his obligation as a pension 
recipient to immediately notify the VA if there was any 
change in his income or net worth and that if he did not 
notify the VA of any change in income immediately, an 
overpayment would result, which would be subject to recovery.  

Received in June 1988, August 1989, February 1990, February 
1991, and March 1992 were Eligibility Verification Reports 
(EVRs), wherein the veteran denied receiving income from any 
source.  These forms had clearly marked spaces with express 
instructions for the reporting of any wages or social 
security income received.  For the years covered by these 
forms, the veteran reported "0" income.  Each of these 
forms was signed by the veteran.

Received in July 1992 was a VA Form 21-4138, Statement in 
Support of Claim, wherein the veteran indicated that the only 
time he worked since 1977 was for one year for the Rochester, 
New Hampshire police department from 1988 to 1989.  The 
veteran reported that he only earned $4.50 per hour and 
worked approximately 30 to 35 hours per week.  The veteran 
conceded that he had not filed income tax returns for the 
above periods.  

By letter dated in August 1992, the VA informed the veteran 
that it had received a report that the veteran earned of 
$3,322 from the City of Rochester, New Hampshire during 1989.  
Also of record is a report of contact, dated in October 1992, 
wherein the Social Security Administration verified that the 
veteran had received a lump sum payment of $5,491 in May 
1991, with subsequent monthly payments of $380 through 
November 1991; thereafter, he would receive a monthly payment 
of $394.80.  

By letter dated in November 1992, the veteran was informed 
that his award had been adjusted, to reflect his earned 
income, retroactive to February 1, 1989, and to terminate his 
pension benefits, effective June 1, 1991, based on the 
receipt of Social Security benefits from May 1991.  This 
action resulted in the creation of an overpayment in the 
calculated amount of $10,989.  

In a Financial Status Report, filed by the veteran in January 
1993, he reported that his monthly net income, from Social 
Security benefits, totaled $398.  He estimated his monthly 
expenses to be $1,072.13.  The veteran reported total assets 
of $500.  

At the time of the veteran's personal hearing in June 1993, 
it was reported that he was 62 years old with 2 and 1/2 years 
of college and a nursing degree; it was also reported that 
the veteran had performed custodial work for the Rochester, 
New Hampshire police department.  The veteran testified that 
he did not recall receiving pension benefits while working; 
he stated that his wife was dying of pancreatic cancer at 
that time; therefore his life was a blur.  The veteran 
related that the money situation was affecting his marriage.  
The veteran's wife testified that they currently had so many 
bills that she had to refer them to consumer credit for help; 
she indicated that she never had problems managing her bills 
prior to marrying the veteran.  The veteran reported that he 
took a little job because he needed to help with the 
children; he stated that he was told that the VA would not 
count up to $1,800 a year.  The veteran indicated that he was 
not trying to deceive the Government; he was trying to help 
out his family.  The veteran further indicated that his only 
source of income was Social Security benefits, totaling $461 
per month.  The veteran also reported that he was told that 
he was entitled to receive Social Security benefits and he 
was entitled to receive VA benefits; therefore, he thought 
that he was entitled to receive both.  It was reported that 
the veteran and his wife both had a lot of medical bills and 
that they had been under a lot of stress as a result of the 
overpayment.  

Received in June 1993 was another Financial Status Report.  
The veteran reported monthly net income of $1,788.26; 
however, mathematical calculations reflect monthly net income 
of $1,462.  The veteran reported that his monthly expenses 
consisted of: $244.13 for rent; $200 for food; $167 for 
utilities and heat; $40 for telephone; $81.99 for insurance; 
$20 for clothing; $160 for medications; $140 for trailer park 
rental; $25 for church; and $100 for gas and maintenance; 
these expenses reflect a total of $1,178.12.  The veteran 
reported total assets of $24,604.09, including: $1,000 in 
furniture and household goods; a 1987 automobile valued at 
$3,000; $2,144.51 invested in a 401k plan; $17,089.48 in an 
IRA; and another $1,370 in another IRA account.  The veteran 
also reported that monthly expenses included credit 
installment payments and that all of the unpaid balance of 
$7,334.42 was past due.  Also received in 1993 was a list of 
medications which were prescribed to the veteran during the 
period from January 1993 to June 1993.  

In a February 1993 determination, the Committee considered 
the veteran's claim for waiver.  The Committee made a 
specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  A 
finding of any of these is a statutory bar to waiving 
recovery of an overpayment.  38 U.S.C.A. § 5302(c).  The 
Committee thereafter determined that recovery of the 
overpayment would not be against equity and good conscience.  
In so doing, the Committee noted that the record showed that 
the veteran had a problem accurately reporting dependency, 
constituting a "history of failing to report accurately," 
and that his actions established that he was "at fault" in 
the creation of the overpayment.  The veteran's fault in the 
creation of the overpayment was likewise the primary reason 
that the Board denied the request for waiver of recovery.  
Although the Board did not specifically hold that there was 
no fraud, misrepresentation or bad faith, as did the RO, the 
Board's discussion of only the elements of equity and good 
conscience constituted an implicit acceptance of the RO's 
decision in this regard.  However, one of the bases for 
vacating the Board's January 1998 decision was the Board's 
failure to first make a finding on whether there was any 
indication of fraud, misrepresentation or bad faith.  It was 
further noted that the Board failed to discuss the law as to 
the statutory bars and provide reasons and bases for its 
determination.  The case was remanded, in part, to allow the 
Board to do so.  

In order to fully comply with the terms of the Court's Remand 
action, the Board refers this matter for readjudication by 
the RO, specifically to consider whether the veteran's 
actions which led to the creation of the debt were consistent 
with the level of "intentional behavior" which would 
warrant a finding of fraud, misrepresentation or bad faith.  
Whether the RO's determination on this matter is favorable or 
not to the veteran, such determination should be fully 
reasoned and discussed in a supplemental statement of the 
case, to include a recitation of the facts and the governing 
law and regulations, and he should be given the opportunity 
to submit further evidence as well as argument, written or 
oral. 

As previously noted, certain other actions are requested in 
conjunction with this remand.  The veteran and his 
representative have asserted that the income and assets of 
the veteran's wife should not be considered at all with 
regard to the veteran's family income as the debt at issue 
was created prior to the veteran's marriage to his current 
wife.  This argument pertains to the claim that undue 
hardship would result from recovery of the debt, which is one 
of the elements of the standard of equity and good 
conscience.  

In the event its determination with respect to the statutory 
bars is favorable, the Committee should reconsider the 
question of waiver under all  the elements of equity and good 
conscience.  In that regard, consideration should be given to 
(1) the statement of the veteran's wife that she would cease 
employment as of May 15, 1995 with regard to the veteran's 
family income level; (2) whether the veteran's family assets 
are readily available for use; (3) the impact of various 
debts in the total amount of $7,334.42 with regard to 
hardship on the veteran; (4) and any further medical bills 
which have yet to be submitted.  The veteran should be 
permitted to submit information pertaining to any and all 
unreimbursed medical expenses which are not of record, along 
with documentation of those he has paid, as well as a 
complete and current financial status report.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
actions:

1.  The RO should review the pertinent 
evidence and then make a determination as 
to whether the overpayment in the 
veteran's account was properly created.  
To this end, the veteran and his attorney 
should be provided a paid-and-due audit 
which explains the monthly rates due the 
veteran during the time period when the 
overpayment was created, as well as those 
amount actually paid.

2.  If it was, the Committee should then 
make a specific and thorough 
determination regarding whether the 
veteran's actions with respect to the 
creation of this overpayment warrant a 
finding of fraud, misrepresentation, or 
bad faith on his part.  In so doing, the 
attention of the RO is directed to the 
arguments advanced in the August 9, 1999 
brief filed by the veteran's attorney.

If the Committee finds that a waiver of 
the debt is not precluded by a finding of 
fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the 
creation of the overpayment, the 
Committee should consider waiver pursuant 
to all of the elements of equity and good 
conscience.  In so doing, consideration 
should be given to (1) the statement of 
the veteran's wife that she would cease 
employment as of May 15, 1995 with regard 
to the veteran's family income level; (2) 
whether the veteran's family assets are 
readily available for use; (3) the impact 
of various debts in the total amount of 
$7,334.42 with regard to hardship on the 
veteran; (4) all unreimbursed medical 
expenses; and (5) the veteran's current 
financial situation as shown on the 
requested financial status report.  Such 
determination should also include 
consideration of whether or not the 
income and assets of the veteran's wife 
should be considered at all with regard 
to the veteran's family income as the 
debt at issue was created prior to his 
marriage.  

The RO should notify the veteran that he 
may submit documentation of any and all 
unreimbursed medical expenses which are 
not of record as well as a complete and 
current financial status report.  Any 
other development which is deemed 
warranted to secure relevant information 
should be undertaken.  

3.  In the event action taken remains 
adverse to the veteran, both he and his 
attorney should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including those applicable to whether the 
debt was properly created, those relating 
to the statutory bars against waiver, and 
those relating to the elements of equity 
and good conscience.  They should also be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter the case should be returned to the Board for 
further appellate action, if appropriate.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



